 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIJAH LEE MILLER,                                No. 2:21-CV-0650-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court is Plaintiff’s request for relief from filing fees. ECF No. 13. Plaintiff,

19   however, has submitted fee waivers meant for California state courts. Id. His motion is not a motion

20   to proceed in forma under pauperis under 28 U.S.C. § 1915. See id. The Court nevertheless

21   construes Plaintiff’s motion as a motion to proceed in forma paupers. The Court has already granted

22   Plaintiff’s earlier motion to proceed in forma pauperis. ECF No. 7. Plaintiff’s present motion is,

23   therefore, DENIED as unnecessary.

24                  IT IS SO ORDERED.

25   Dated: June 29, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
